UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2034


EDGAR NATANAEL CHICAS-HERNANDEZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 18, 2020                                         Decided: March 23, 2020


Before WYNN and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Edgar Natanael Chicas-Hernandez, Petitioner Pro Se. Elizabeth Robyn Chapman, Office
of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edgar Natanael Chicas-Hernandez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture (CAT). We grant leave to proceed in

forma pauperis. For the reasons set forth below, we deny the petition for review.

       The Immigration and Nationality Act (INA) authorizes the Attorney General to

confer asylum on any refugee. 8 U.S.C. § 1158(a) (2018). The INA defines a refugee as a

person unwilling or unable to return to his native country “because of persecution or a well-

founded fear of persecution on account of race, religion, nationality, membership in a

particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A) (2018).

“Persecution involves the infliction or threat of death, torture, or injury to one’s person or

freedom, on account of one of the enumerated grounds . . . .” Qiao Hua Li v. Gonzales, 405

F.3d 171, 177 (4th Cir. 2005) (internal quotation marks omitted).

       The agency concluded that Chicas-Hernandez established that he had been

subjected to past persecution in El Salvador. It nonetheless denied relief on the ground that

Chicas-Hernandez failed to establish a nexus between this past persecution or any feared

future persecution and a statutorily protected ground. Because Chicas-Hernandez does not

challenge this dispositive finding on appeal, he has forfeited appellate review of his

applications for asylum and withholding of removal. See 4th Cir. Rule 34(b) (limiting

review to issues raised in pro se litigant’s informal brief); Jackson v. Lightsey, 775 F.3d



                                              2
170, 177 (4th Cir. 2014) (stating, “[t]he informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

       In his informal brief, Chicas-Hernandez challenges the agency’s denial of his

request for CAT relief. To qualify for protection under the CAT, a petitioner bears the

burden of proof of showing “it is more likely than not that he or she would be tortured if

removed to the proposed country of removal.” 8 C.F.R. § 1208.16(c)(2) (2019). To state a

prima facie case for relief, a petitioner must show that he or she will be subject to “severe

pain or suffering, whether physical or mental . . . inflicted by or at the instigation of or with

the consent or acquiescence of a public official or other person acting in an official

capacity.” 8 C.F.R. § 1208.18(a)(1) (2019); see Saintha v. Mukasey, 516 F.3d 243, 246 &

n.2 (4th Cir. 2008). The applicant need not prove the torture would be inflicted on account

of a protected ground. Dankam v. Gonzales, 495 F.3d 113, 115 (4th Cir. 2007). We review

for substantial evidence the denial of CAT relief. Id. at 124. The Board’s legal

determinations are subject to de novo review. See Turkson v. Holder, 667 F.3d 523, 527

(4th Cir. 2012).

       In considering Chicas-Hernandez’s challenges to the denial of CAT relief, we have

thoroughly reviewed the record, including the transcript of his merits hearing and all

supporting evidence. We conclude the record evidence does not compel a ruling contrary

to any of the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2018), and that

substantial evidence supports the Board’s decision, see Dankam, 495 F.3d at 124.

Accordingly, we uphold the denial of protection under the CAT for the reasons stated by

the Board. In re Chicas-Hernandez, (B.I.A. Sept. 3, 2019).

                                               3
       We therefore deny the petition for review. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            4